DETAILED ACTION
This action is responsive to remarks and amendment filed on 11/25/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-6, 11 and 23-36 are pending in this Office Action. Claims 2-6, 11 and 23 are currently amended. Claims 1, 7-10 and 12-22 are canceled. Claims 24-36 are newly added. Claims 2, 17 and 19 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Remarks & Arguments
Regarding the priority claim of the present application:
Applicant points out supporting paragraphs for their claim for the benefit of a prior-filed provisional application No. 62/393,811 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c). Claims 2, 17 and 19 are independent claims, and paragraphs [0010, 0012, 0036, 0037 and 0038] of the provisional application is cited as support. Examiner responds that these paragraphs do not support:
“iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering”
“identifying a current state of the possible states, associated with the first object”
“identifying, from the state machine, a set of possible transaction types executable from the current state”
“determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state”
“placing the particular transaction as the next transaction in the ordering of the plurality of transactions”
“determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states” and
“identifying the next state as the current state of the first object in a next iteration of the set of ordering operations”
The provisional application’s description of observing a particular sequence of transaction types, with a mere mention that the particular sequence of transaction types may be determined based on a state machine, does not support the specific iteration of the above steps and the determination of current state, next transaction and next step as presently claimed.
Regarding the 112(b) rejections of the claims:
Claims 1, 16 and 18 are canceled, hence the corresponding rejection under 35 USC 112(d) is withdrawn.
Claims 2 and 23 are amended to remove the redundant determining of a chronological order of transactions, and claims 17 and 19 are canceled, hence the corresponding rejection of claims 1-6 and 9-23 under 35 U.S.C. 112(b) is withdrawn.
Regarding the 101 Abstract Idea rejections of the claims:
Applicant argues that claim 2 does not recite any mental processes because none of the operations recited in claim 2 are “practically performed in the human mind,” at least because they require a non-transitory machine readable medium comprising instructions that will be executed by one or more hardware processors.
In response, simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one. See Bancorp, 687 F.3d at 1280. F.
Applicant also argues that claims 2, 33 and 35 do not recite a mental process because it is not possible for a human mind to use a state machine to govern both (a) possible states and possible transaction types associated with objects in a storage system and (b) order of transactions, and go through numerous iterations of the ordering operations needed to order all transactions.
In response, to one of ordinary skill in the art, a human mind is capable of reading a transaction log, and a state machine such as one in Fig. 2 of the present disclosure, and mentally arrange a series of transactions based on the state machine, or using pen and paper. For example, an object, such as this Office Action document, may be created and updated several times before being submitted for mailing, the 
Applicant also argues that claims 2, 33 and 25 recite specific applications of the ordered transactions. 
In response, while claim 2 recites “performing garbage collection on the storage system based at least on the ordering of the plurality of transactions” which Examiner agrees provides practical application to the ordered transactions. The limitations “determining, by a statistics engine, a statistic associated with the storage system” of claim 33 and “synchronizing, by the replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system” of claim 35 do not make use of the ordered transactions, but appear to be independent from the ordering process and results altogether.
Hence the abstract idea rejection of claims 2-6, 11 and 23-32 under 35 USC 101 is withdrawn, and abstract idea rejection of claims 33-36 under 35 USC 101 is added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except 
The disclosure of the prior-filed application, provisional application No. 62/393,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following limitations in claims 2, 17 and 19 of this application:
“iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering”
“identifying a current state of the possible states, associated with the first object”
“identifying, from the state machine, a set of possible transaction types executable from the current state”
“determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state”
“placing the particular transaction as the next transaction in the ordering of the plurality of transactions”
“determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states” and
“identifying the next state as the current state of the first object in a next iteration of the set of ordering operations”

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 11 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2, 33 and 35 recite “one or more computer-readable media”. The specification does not expressly exclude signals as a computer-readable media [0143-0144]. The specification describes storage 
Claims 3-6, 11, 23-32, 34 and 36, by virtue of dependency on claims 2, 33 and 35, are also rejected under 35 U.S.C. 101.

Claims 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claims 33 and 35 recite:
“identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system; 
identifying a state machine associated with the storage system, wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states;
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering, and the set of ordering operations comprises: 
identifying a current state, of the possible states, associated with the first object; 
identifying, from the state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; 
placing the particular transaction as the next transaction in the ordering of the plurality of transactions; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations.”
Claim 33 further recites:
“determining, by a statistics engine, a statistic associated with the storage system”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer-readable media”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses the user mentally/manually determining an ordering of the plurality of transactions based on the transaction types associated with each of the plurality of transactions by referencing and walking through states and possible transactions (i.e. of a state machine) and rules (possible sequences of transactions), and manually determining a statistic of the storage system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
The claims recite additional elements “one or more computer-readable media” which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 35 recites additional element of “synchronizing, by the replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 33 and 35 are directed to an abstract idea.
Claims 33 and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer readable medium” and “hardware processors” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity of “synchronizing, by the replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 16 and 18 are not patent eligible.
Regarding dependent claims 34 and 36:
Claims 34-36 recite elements/limitations which further elaborate on the details of determining the ordering of transactions. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 34 and 36 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US Publication No. 2006/0041593 A1), in view of Gebhard (US Publication No. 2005/0010504 A1) and Rossmann (US Publication No. 2008/0162610 A1).
Claim 2:
Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be configured to convey events and file System content directly to query system 610; 0076: to select all events that correspond to the file /test1/foo.pdf for further analysis, construct a query that specifies the selection of all events having a data field tagged “path' where the data field equals a particular value, such as "/test1/foo.pdf];
identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction];
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a .
Borthakur does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions; determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations.
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur];
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].

Borthakur in view of Gebhard does not teach performing garbage collection on the storage system based at least on the ordering of the plurality of transactions.
Rossmann teaches performing garbage collection on the storage system based at least on the ordering of the plurality of transactions [0028: at the end of the transaction, all objects must be in consistent form. Therefore garbage collection is triggered, which checks the data represented by the objects involved in the transaction and ensures there is consistency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur and Gebhard with Rossmann’s garbage collection capability to add garbage collection at the end of transactions to ensure there is data consistency [Rossmann: 0028, 0015]
Claim 3:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein the operations further comprise: in a first iteration of the set of ordering operations, wherein the current state comprises a first state: determining that a first transaction and a second transaction, of the plurality of transactions, correspond to one or more of a first set of possible transaction types executable from the first state; determining that a transaction history associated with the first object includes information identifying the first transaction prior to information identifying the second transaction placing the first transaction as the next transaction in the ordering of the first plurality of transactions [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a .  
Claim 4:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein the operations further comprise: in a first iteration of the set of ordering operations, wherein the current state comprises a first state: determining that a first transaction and a second transaction, of the plurality of transactions, correspond to one or more of a first set of possible transaction types executable from the first state; determining that a first timestamp associated with the first  transaction is prior to a second timestamp associated with the second transaction; placing the first transaction as the next transaction in the ordering of the plurality of transactions [Borthakur: 0080: file System content is queried by content creation/modification time; Gebhard: 0080: in Fig. 4, the states shown in the diagram may be called “Sequential States' because not more than one of them can be active for an individual object at any given instant of time].  
Claim 5:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on a sequence in which information identifying each of the subset of transactions is recorded stored within a transaction history associated with the first object [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred].  
Claim 6:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on a respective timestamp associated with each of the subset of the plurality of transactions .
Claim 11:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein the plurality of transactions executed in relation to the first object is identified from metadata associated with the first object [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations].
Claim 23:
Borthakur in view of Gebhard and Rossmann teaches the media of claim 2, wherein the state machine indicates one or more possible sequences of transaction types [Borthakur: 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred].  
Claim 24:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, further storing instructions that cause: identifying a second plurality of transactions executed in relation to a second object of the plurality of objects in the storage system; identifying a second ordering of the second plurality of transactions; wherein the ordering of the plurality of transactions indicates that a first transaction precedes a second transaction, and the second ordering of the second plurality of transactions indicates a third transaction precedes a fourth transaction [taught the same as claim 2 applied to a second set of transactions which is taught by Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels; 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria]; 
concurrently publishing, to a stream of a messaging infrastructure, information identifying a set of two or more transactions executed in relation to two or more objects of the plurality of objects, wherein the set of two or more transactions includes the first transaction and the third transaction and excludes the second transaction and the fourth transaction [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels];
responsive at least to receiving a first acknowledgement of receipt of at least the information identifying the first transaction: publishing, to the stream, information identifying the second transaction; wherein the second transaction is not published until the first acknowledgement of the receipt of the information identifying the first transaction is received [Borthakur: 0069: maintain state information corresponding to each subscriber indicative of the published events that have successfully been delivered to each subscriber].  
Claim 25:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, further storing instructions that cause: responsive to not receiving a second acknowledgement of receipt of the information identifying the third transaction within a threshold time period: refraining from publishing, to the stream, information identifying the fourth transaction [Borthakur: 0069: store for each subscriber a timestamp indicative of the last event successfully delivered that that subscriber, and may use such stored timestamps to manage notification and delivery of events to subscribers. The next request for event records results in delivery of records published more recently than the time indicated by the conveyed timestamp (note the delivery will not proceed past the failed delivery)].  
Claim 26:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, wherein: each of the plurality of objects is assigned to a respective group of a plurality of groups; each of a plurality of publishers is assigned to a respective group of the plurality of groups; a publisher of a particular group is configured to publish information identifying transactions executed in relation to objects of the particular group [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels; 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria].  
Claim 27:
the media of Claim 24, further storing instructions which cause: identifying a modified-object index that (a) includes entries corresponding to a first set of objects, of the plurality of objects, that is associated with at least one transaction record that has not yet been published and (b) does not include entries corresponding to a second set of objects, of the plurality of objects, that is not associated with any transaction records that have not yet been published; based on the modified-object index, identifying transaction records for publication based on respective metadata associated with the first set of objects, but not based on respective metadata associated with the second set of objects [Borthakur: 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].  
Claim 28:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 27, further storing instructions which cause: generating the modified-object index based on a respective marked object-modified flag associated with each of the first set of objects [Borthakur: 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].  
Claim 29:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, further storing instructions which cause: 
executing a plurality of publishers comprising a first publisher and a second publisher, wherein the first publisher is associated with a first set of objects of the plurality of objects and the second publisher is associated with a second set of objects of the plurality of objects, and wherein the first set of objects comprises the first object and the second object; concurrently scanning, by the plurality of publishers, an index; based on scanning the index by the first publisher: identifying a first set of transactions executed in relation to the first set of objects as transactions to be published by the first publisher, wherein the first set of transactions comprises the plurality of transactions and the second plurality of transactions; based on scanning the index by the second publisher: identifying a second set of transactions executed in relation to the second set of objects as transactions to be published by the second publisher [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels].  
Claim 30:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 29, further storing instructions which cause: determining that a first group, of a plurality of groups, is associated with the first object; determining that the first group is associated with the second object; wherein identifying the first set of transactions executed in relation to the first set of objects as transactions to be published by the first publisher is responsive to determining that a subset of the plurality of groups associated with the first publisher comprises the first group [Borthakur: 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria].  
Claim 31:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 30, further storing instructions which cause: evenly distributing the plurality of objects to the plurality of groups based on a modulo of a hash of each object name of each of the plurality of objects [Borthakur: 0050: the record may include a file Signature indicative of the content of file 250. A file signature may be a hash-type function of all or a portion of the file contents].  
Claim 32:
Claim 32 recites similar limitations as claims 3-6, 11 and 23-31, and is rejected the same.

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US Publication No. 2006/0041593 A1), in view of Gebhard (US Publication No. 2005/0010504 A1).
Claim 33:
Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be ; 
identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction];
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred];
determining, by a statistics engine, a statistic associated with the storage system [0080: if file system content is frequently queried by name, associated user, and content creation/modification time, individual indexes that sort or organize file System content by each of these attributes may be created].  
Borthakur  does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions; determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations.
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur]; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Borthakur’s method of matching a specific sequence of events pertaining files in a file system using a state machine, with Gebhard’s specific iteration of a state machine to determine current state, allowable transactions and next state. Both Borthakur and Gebhard track file system transaction/events using a state machine, and Gebhard provides Borthakur a specific way of stepping through the state machine having states and allowed transactions between states.
Claim 34:
Borthakur in view of Gebhard teaches the media of Claim 33, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on (a) a sequence in which information identifying each of the subset of the plurality of transactions is recorded within a transaction history associated with the first object, and (b) a respective timestamp associated with each of the subset of the plurality of transactions [Borthakur: 0048: Metadata may be .  
Claim 35:
Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be configured to convey events and file System content directly to query system 610; 0076: to select all events that correspond to the file /test1/foo.pdf for further analysis, construct a query that specifies the selection of all events having a data field tagged “path' where the data field equals a particular value, such as "/test1/foo.pdf]; 
identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction]; 
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred]; 
synchronizing, by a replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system [0103: Such conversion may occur transparently .  
Borthakur does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions; determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations.
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur]; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Borthakur’s method of matching a specific sequence of events pertaining files in a file system using a state machine, with Gebhard’s specific iteration of a state machine to determine current state, allowable transactions and next state. Both Borthakur and Gebhard track file system transaction/events using a state machine, and Gebhard provides Borthakur a specific way of stepping through the state machine having states and allowed transactions between states.
 Claim 36:
Borthakur in view of Gebhard teaches the media of Claim 35, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on (a) a sequence in which information identifying each of the subset of the plurality of transactions is recorded within a transaction history associated with the first object, and (b) a respective timestamp associated with each of the subset of the plurality of transactions [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred; 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY Y KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158